Devendorf, J.
Proceeding to obtain the revocation of liquor Lax certificate on the ground that the certificate holder permitted the premises to become disorderly.
The premises in question are situated on the westerly side of Morth Genesee street, in the city of "Utica. The saloon was known as Mo. 61 and the disorderly house part as Mo. 63. The two numbers are contained in one building, consisting of a large three-story frame wooden building; and the saloon is situated in the southeasterly corner of the building, with an entrance from the street and also from the hallway which is the main entrance to the building. The building, excepting the room used by the certificate holder as a saloon, is occupied by one Brockway, the owner of the building. The Brockway premises are unquestionably used as a house of prostitution and separated from this saloon only by a hall, excepting as it may be argued that there are other doors leading from the hallway into other apartments.
*258The policy of the law is to prevent the sale of intoxicants upon premises that are disorderly.
In my opinion this case presents a flagrant violation of the statute in that regard. The two enterprises, namely, that of trafficking in liquors and that of conducting an establishment for the resort of lewd women, would, in my judgment, be no more pronounced if they were owned and managed by one individual in the same building or apartments.
It appears from the evidence that the inmates of, the Brockway premises, together with their male companions, were supplied with drinks from the bar in question. The saloon can readily be, and undoubtedly is, used as an entrance to the disorderly house and to all intents and purposes may be considered as a part of it.
It further appears from the evidence that the bartender invited men to visit the rooms where the disorderly house was in full operation, and there is also evidence tending to show that the bartender’s wife was one of the inmates of the house.
At the time mentioned in the evidence, there was a condition of things existing at these premises which should be done away with; this saloon was a part of the disorderly house; from the evidence they appear like joint enterprises and should be treated as such, and both put out of business accordingly.
An order will, therefore, enter, revoking and cancelling said liquor tax certificate.
Ordered accordingly.